
	
		III
		111th CONGRESS
		1st Session
		S. RES. 313
		IN THE SENATE OF THE UNITED STATES
		
			October 13, 2009
			Ms. Murkowski (for
			 herself, Mr. Schumer,
			 Mr. Grassley, Mrs. Hutchison, Mr.
			 Menendez, Mr. Crapo, and
			 Mr. Bennett) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of Red
		  Ribbon Week, 2009.
	
	
		Whereas the Red Ribbon Campaign was established to
			 commemorate the service of Enrique “Kiki” Camarena, an 11-year special agent of
			 the Drug Enforcement Administration who was murdered in the line of duty in
			 1985 while engaged in the battle against illicit drugs;
		Whereas the Red Ribbon Campaign has been sponsored by the
			 National Family Partnership and nationally recognized since 1988 to preserve
			 Special Agent Camarena's memory and further the cause for which he gave his
			 life, and is now the oldest and largest drug prevention program in the Nation,
			 reaching millions of young people each year during Red Ribbon Week;
		Whereas the Drug Enforcement Administration, committed
			 throughout its 36 years to aggressively targeting organizations involved in the
			 growing, manufacturing, and distribution of controlled substances, has been a
			 steadfast partner in commemorating Red Ribbon Week;
		Whereas the Governors and Attorneys General of the States,
			 the National Family Partnership, Parent Teacher Associations, Boys and Girls
			 Clubs of America, the Drug Enforcement Administration, and more than 100 other
			 organizations throughout the United States annually celebrate Red Ribbon Week
			 during the period of October 23 through October 31;
		Whereas the objective of Red Ribbon Week is to promote the
			 creation of drug-free communities through drug prevention efforts, education,
			 parental involvement, and community-wide support;
		Whereas drug abuse is one of the major challenges that the
			 Nation faces in securing a safe and healthy future for families in the United
			 States;
		Whereas drug abuse and alcohol abuse contribute to
			 domestic violence and sexual assault and place the lives of children at
			 risk;
		Whereas although public awareness of illicit drug use is
			 increasing, emerging drug threats and growing epidemics demand attention,
			 including the abuse of methamphetamines, inhalants, and prescription
			 medications, the second most abused drug by young people in the United
			 States;
		Whereas between 1996 and 2006, the percentages of
			 admissions to substance abuse treatment programs as a result of the abuse of
			 methamphetamines, prescription medications, and marijuana each significantly
			 rose;
		Whereas drug dealers specifically target children by
			 marketing illicit drugs that mimic the appearance and names of well known
			 brand-name candies and foods; and
		Whereas parents, youths, schools, businesses, law
			 enforcement agencies, religious institutions, service organizations, senior
			 citizens, medical and military personnel, sports teams, and individuals
			 throughout the United States will demonstrate their commitment to healthy,
			 productive, and drug-free lifestyles by wearing and displaying red ribbons
			 during this week-long celebration: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of Red Ribbon Week, 2009;
			(2)encourages
			 children and teens to choose to live drug-free lives; and
			(3)encourages the
			 people of the United States to promote the creation of drug-free communities
			 and to participate in drug prevention activities to show support for healthy,
			 productive, and drug-free lifestyles.
			
